           Case 2:20-mc-00041-AM Document 1 Filed 06/11/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT                    /   L
                            WESTERN DISTRICT OF TEXAS
                                 DEL RIO DIVISION
                                                                                         D
                                                                        JUN1
                                                                               .1   2O

                                                 §
 IN THE MATTER OF
 ALFONSO OTERO.
                                                 §


                                                 bR
                                                    2Oii4
       On June 9, 2020 at 9:00 a.m., the case of United States v. Rodriguez-Herrera, DR-19-CR-

2908-AM, was set for docket call before this Court. Alfonso Otero, counsel for the Defendant,

was scheduled to appear on behalf of his client. Mr. Otero was not present at this proceeding and

neglected to explain his absence to the Court beforehand.

       Mr. Otero is hereby ORDERED to show cause why a sanction of criminal contempt should

not be imposed pursuant to Federal Rule of Criminal Procedure 42 for his failure to appear in Court

as required. Mr. Otero is ORDERED to appear at a hearing before the Court, sitting in Del Rio,

Texas, on July 14, 2020, at 10:15 a.m. to show cause why he should not be held in contempt and

fined and/or imprisoned as mentioned herein. The Court requests that the prosecutor for the

Government in the aforementioned case prosecute this contempt proceeding.

       In lieu of personally appearing in Court, Mr. Otero may deposit $750.00 with the registry

of the Court before the date and time of his contempt hearing. Failure to comply will result in the

imposition of sanctions.
                                         11th   day of June, 2020.
       SIGNED and ENTERED on this




                                                       ALIA MOSES
                                                       UNITED STATES DISTRICT JUDGE
